Case 1:19-cv-01176-AJT-MSN

Ballard Spahr

1909 K Street, NW

t2th Floor

Washington, DC 20006-1157
TEL 202.661.2200

FAX 202.661.2299

www. ballardspahr.com

November 13, 2019
VIA FEDERAL EXPRESS

Clerk of the U.S. District Court

Eastern District of Virginia

Document 33-1

Albert V. Bryan U.S. Courthouse

401 Courthouse Square
Alexandria, VA 22314

Re:

   

Dear Clerk:

Fairfax v. CBS Corporation, et al., No. 1:19-cv-1176-AJT-MSN

Filed 11/14/19 Page 1 of 1 PagelD# 627

Matthew E. Kelley
Tel: 202.508.1112
Fax: 202.661.2299
kelleym@ballerdspahr.com

RECEIVED
MAILROOM

Nov 4 a

CLERR bs DISTR. JURT
pL AL A

      

   
 

 

Meh

Pursuant to the Court’s Order of November 12, 2019 (Dkt. 29) granting Defendant’s
Motion for Leave to File Audiovisual Exhibits, enclosed please find two CDs: one including
the audiovisual exhibits to the Kelley Declaration in support of the motion to dismiss (Dkt.
17-1) and the other including the audiovisual exhibits to the Second Kelley Declaration in
support of the motion for fees (Dkt. 20-1).

Please let me know at 202-508-1112 or kelleym@ballardspahr.com if you have any
questions or if I may be of further assistance.

Sincerely,

 

Enclosures

Cc: Counsel for Plaintiff Justin E. Fairfax
